Exhibit 99.1 SXC HEALTH SOLUTIONS ANNOUNCES STRONG FOURTH QUARTER AND YEAR END FINANCIAL RESULTS -Revenue increased 51% in Q4-2009 compared to Q4-2008 -Cash from operations increased 75% in Q4-2009 compared to Q4-2008 -EPS grew 165% in 2009 compared to 2008 Lisle, Illinois, March 4, 2010 - SXC Health Solutions Corp. (“SXC” or the “Company”) (NASDAQ: SXCI, TSX: SXC), announces its financial results for the three- and twelve-month periods ended December 31, 2009.Financial references are in U.S. dollars unless otherwise indicated. 2009 Financial Highlights • Revenue was $1.4 billion in 2009 compared to $862.9 million in 2008 • Gross profit was $186.6 million in 2009 compared to $115.5 million in 2008 • Adjusted EBITDA¹ was $94.7 million in 2009 compared to $42.5 million in 2008 • GAAP net income increased to $46.1 million, or $1.72 per share (fully-diluted), in 2009 compared to $15.1 million, or $0.65 per share (fully-diluted), in 2008 • Non-GAAP adjusted earnings per share¹ (diluted), which excludes the NMHC transaction-related amortization net of tax, was $1.91 in 2009 compared to $0.89 in 2008 • Cash from operations was $86.4 million in 2009 compared to $41.6 million in 2008 • Adjusted prescription claim volume1 for the PBM segment was 11.1 million in Q4-2009 compared to 9.9 million in Q3-2009 • Gross margin per adjusted prescription for the PBM segment was $3.47 in Q4-2009 compared to $3.35 in Q4-2008 • Mail order penetration increased to 11% in Q4-2009 compared to 9.5% in Q3-2009 • Transaction processing volume for the HCIT segment was 94.6 million inQ4-2009 compared to 92.0 million in Q3-2009 2009 Corporate Highlights • Awarded new business with the Ohio Bureau of Workers' Compensation, the UFCW & Employers Benefit Trust, the Commonwealth of Virginia, Presbyterian Health Plan, Spectral Solutions, Prime Therapeutics LLC and PharMerica Corporation • Renewed a multi-year PBM contract with the Employer-Union Health Benefits Trust Fund of Hawaii • Entered into a strategic relationship with Allscripts Misys to enhance the E-Prescribing options available to SXC’s clients • Completed a public offering of 5,175,000 common shares at a price of $41.50 per share resulting in net proceeds of approximately $203.1 million “2009 was an outstanding year with record financial and operational achievements for SXC,” said Mark Thierer, President and CEO. “We won new contracts with industry leaders, locked-in new commitments with existing customers and completed a $203 million equity financing that will help us capitalize on future growth opportunities, both organically and through acquisitions. As we enter 2010, the healthcare system is under intense scrutiny to provide enhanced services while improving efficiencies. The rate of change is extreme which opens new opportunities to agile and expert players in our industry. We are well positioned at the leading edge of this curve with a unique business model for providing technology solutions and PBM services that enable us to meet the individual needs of a diverse and growing set of payor customers.” Financial Review SXC evaluates segment performance based on revenue and gross profit. A reconciliation of the Company’s business segments to the consolidated financial statements for the three- and twelve-month periods ended December 31, 2009 and 2008 is as follows2: Three months ended December 31, (in thousands) PBM HCIT Consolidated Revenue $ Cost of revenue Gross profit $ Gross profit % Twelve months ended December 31, (in thousands) PBM HCIT Consolidated Revenue $ Cost of revenue Gross profit $ Gross profit % PBM Revenue PBM revenue increased 73% to $1.3 billion in 2009, compared to $771.8 million in 2008. PBM revenue was $416.8 million in Q4-2009 compared to $269.8 million in Q4-2008.PBM revenue increased due to the inclusion of a full year of revenue related to the NMHC business as compared to only eight months for the same period in 2008.In addition, the Company successfully converted several HCIT customers to full-service PBM customers. HCIT Revenue HCIT revenue increased 12.7% to $102.7 million in 2009, compared to $91.1 million in 2008.Recurring revenue in 2009 consisted of transaction processing revenue of $61.2 million, compared to $52.8 million in 2008, and maintenance revenue of $18.4 million, compared to $16.4 million in 2008. Recurring revenue accounted for 78% of HCIT revenue in 2009, compared to 76% in 2008. Non-recurring revenue in 2009 consisted of professional service revenue of $15.3 million, compared to $13.5 million in 2008, and system sales revenue of $7.7 million, compared to $8.4 million in 2008. HCIT revenue increased 15.5% to $26.5 million in Q4-2009, compared to $23.0 million in Q4-2008. Transaction processing revenue was $15.4 million in Q4-2009, compared to $14.6 million in Q4-2008. Maintenance revenue was $4.7 million in Q4-2009, compared to $4.1 million in Q4-2008. Recurring revenue accounted for 76% of HCIT revenue in Q4-2009, compared to 81% in Q4-2008. Professional services revenue was $4.7 million in Q4-2009, compared to $2.8 million in Q4-2008. System sales revenue was $1.7 million in Q4-2009, compared to $1.5 million in Q4-2008. Product Development Costs Product development costs were $12.0 million in 2009, compared to $10.1 million in 2008. Product development costs were $2.9 million Q4-2009, compared to $2.7 million in Q4-2008. Product development remains a key priority for SXC as the Company seeks to develop enhancements to existing products and launch new offerings to support its market expansion. Selling, General and Administration (“SG&A”) Costs SG&A costs were $85.8 million in 2009, compared to $68.8 million in 2008.SG&A costs were $20.9 million Q4-2009, compared to $21.5 million in Q4-2008. On a quarter-over-quarter basis, the Company has added a significant amount of new business while keeping
